Citation Nr: 0413676	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-15 640A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
the period of enrollment by the appellant at the University 
of Phoenix (UOP) while in pursuit of a bachelor's degree 
between November 1998 and June 1999.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant entered active duty in August 1974.  He stated 
that he retired in July 2000.

This appeal arises out of the appellant's April 1999 
disagreement with the amount of Department of Veterans 
Affairs (VA) educational benefits that he was paid.  A 
statement of the case was issued by the Muskogee, Oklahoma RO 
in July 1999, and the appellant submitted a substantive 
appeal in August 1999; thus perfecting his appeal to the 
Board of Veterans' Appeals (Board).  In September 2002, the 
appellant testified at a hearing conducted by the undersigned 
at the Albuquerque, New Mexico RO where the case has been 
transferred.  In May 2003, the Board remanded this case for 
further development.  

The issue on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In the Board's May 2003 remand, the Board directed the RO to 
contact UOP with regard as to whether each class should be 
considered in and of itself to be a term or whether the 
separate four to five week sessions should in total be 
considered to be a term, regardless of how many classes are 
taken within that period.  The RO was requested to verify 
with UOP whether that university has semester or quarter 
terms, the number of whole weeks in each term, and the number 
of days from the beginning to the end of the term.  Further, 
the RO was instructed to indicate whether the veteran's 
courses of study at issue in this appeal are considered 
collegiate courses, as defined by VA law, and if not, the RO 
was to specify the appropriate course classification.  The RO 
was then requested to determine whether the terms taken by 
the appellant were standard or non-standard.  If applicable, 
the exact calculations obtained with the application of the 
provisions of 38 C.F.R. § 21.4272(g) to the facts of this 
case were to be clearly set forth.  

In response, a series of e-mail correspondence was 
documented.  VA personnel indicated that each class was to be 
considered in and of itself to be a term; that the separate 5 
week terms were not to be considered together; and the UOP 
did not operate on a semester or quarterly basis; that the 
veteran was enrolled in a Bachelor of Science program in 
Business Management and that all of his courses fit into the 
UOP degree plan; and that the 5 week term in non-standard.  

Thereafter, a supplemental statement of the case was issued.  
The cover sheet is of record.  The rest of the supplemental 
statement of the case is not contained in the veteran's 
education file.  His claims file was obtained and it is not 
contained therein either.  Efforts to obtain this document as 
well as any other missing correspondence have been futile.  
It is unclear what action was taken by the RO in response to 
the Board's May 2003 remand decision.  

Accordingly, this case is being returned to the RO.  The RO 
should associate all missing documentation with the veteran's 
education file to specifically include the supplemental 
statement of the case that was sent to the veteran after the 
Board's May 2003 remand decision.  All directives requested 
by the Board in May 2003 are required to be followed.  If the 
RO deems that information regarding UOP's programs is not 
sufficiently documented in the completed file, UOP should be 
contacted and requested to furnish the necessary supporting 
information.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  This matter is remanded for the following action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran is 
entitled to additional payment of 
benefits under the provisions of Chapter 
30, Title 38, United States Code, for the 
period of enrollment by the appellant at 
UOP while in pursuit of a bachelor's 
degree between November 1998 and June 
1999, he should submit that evidence to 
VA.  

2.  VCAA should continue to be followed.  

3.  The RO should associate all missing 
documentation with the veteran's 
education file to specifically include 
the supplemental statement of the case 
that was sent to the veteran after the 
Board's May 2003 remand decision.  If for 
any reason the supplemental statement of 
the case cannot be located, a new one 
should be issued.  

4.  All directives requested by the Board 
in May 2003 are required to be followed.  
If the RO deems that information 
regarding UOP's programs is not 
sufficiently documented in the completed 
file, UOP should be contacted and 
requested to furnish the necessary 
supporting information.  

5.  If upon completion of the requested 
action, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case which 
addresses the evidence added to the 
record since the last supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


